DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Applicant’s preliminary amendment filed 8/24/2020 is acknowledged.  Claims 10-54, 60-265, 268-273 and 277-287 is acknowledged.  The claims 1-9, 55-59, 266-267, 274-276 is acknowledged.    
Election/Restrictions
Applicant’s election without traverse of Group III, claims 266, 267, 274-276 in the reply filed on 10/27/2021 is acknowledged.  Accordingly, the claims 1-9, 55-59 are withdrawn from consideration as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 5/13/2020.  These drawings are found acceptable by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  267 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claim 267 is indefinite at the recitation of “a gene selected from Table 1 or its corresponding cDNA” because the metes and bounds of the limitation is unclear. Additionally MPEP 2173.05(s) states:  “[W]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.   Likewise further with regards to the Table 1, the genes appeared to be represented by Accession numbers and not specific sequences.   Accession 
Sequence Listing
8.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”. The Table 1 recited at pages 28-30 recites sequences by name and accession number that are more than 10 nucleotides in length but are not represented in a raw sequence listing or CRF.  Applicant also makes reference to “at least 56 nucleotide portion of a gene recited in Table 1” (claim 267) that is not represented by a sequence identifier, a raw sequence listing or CFR.  The claim 267 appear to suggest that the sequences recited in the Table 1 are essential to the invention.  MPEP 2422 states:
In those instances in which prior art sequences are only referred to in a given application by 	name and a publication 	or accession reference, they need not be included as part of the 	sequence listing, unless the referred-to sequence is “essential material" per MPEP § 	608.01(p). However, if the applicant presents the sequence as a string of particular nucleotide 	bases or amino acids, it is necessary to include the sequence in the sequence listing 	regardless of whether the applicant considers the sequence to be prior art. In general, any 	sequence that is disclosed and/or claimed as a sequence, i.e., as a string of particular 	nucleotide bases or amino acids, and that otherwise meets the criteria of 37 CFR 1.821(a), 	must be set forth in the sequence listing. 

Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
NOTE* Given the ambiguity of the claim 267 as noted above, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretation.  No actual gene sequences 
11.	Claims 266-267 and 274-276 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almeida et al {Almeida, used interchangeably herein} (Gynecologic Oncology, 134: 138-143, 2014) in view of Applied Biosystems PN4371135C (Taqman Gene expression master mix protocol, pages 1-68, 07/2010).
	Regarding claim 266, Almeida et al teach an array comprising  a support containing a plurality of reaction sites located upon the support; each of the plurality of reaction sites containing: 3First Named Inventor: LI. KellyAppl. No.: Unassigned(i) a control nucleic acid molecule containing a plurality of different target sequences, ii) an amplification primer pair configured to amplify a corresponding target sequence (see pages 139, section entitled Materials and Methods.  Almeida et al teach the following: The expression levels of 51 commonly used candidate reference genes (Table 1) were determined using predesigned TaqMan human endogenous control panel (Applied Biosystems). The open-array panel features 3072 nano-throughholes, arranged into 48 subarrays per plate and 64 throughholes per subarray. Each subarray contains 56 amplicons that can be tested for one sample. 1.2 μl of cDNA or DNase free water were mixed with 3.8 μl of TaqMan Gene Expression Master Mix (Applied Biosystems). 5 μl of PCR mix was added accurately to each subarray using Accufill™ (Applied Biosystems). The OpenArray System conducts each PCR reaction in 33 ml of reagents. Each sample was analyzed in triplicate. Standard cycling conditions fluorescence detection were performed using QuantStudio 12K Flex Real-Time PCR System (Applied Biosystems) (last 4 lines of col. 1 on page 139 to lines 1-10, col. 2))  
 	While the teachings of Almeida does not expressly recite the primer pairs and detectably labeled probe of the OpenArray, Almeida relies on TaqMan gene Expression Master Mix as encompassed on the OpenArray.
	Applied Biosystems teaches that the Taqman Gene expression master mix as cited by Almeida comprises a PCR mix that may be used with an appropriately designed primer and probe to detect any DNA target.  This mix contains amplitaq gold DNA polymerase, uracil-DNA glycosylase (UDG), dNTPs, buffer, reporter dye linked to the 5’ end of the probe, forward and reverse primers (pages 3-7).   
	It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the OpenArray of Almeida comprise primer pairs to amplify a corresponding target and a detectably labeled probe configured to hybridize to a nucleic acid sequence (amplicon) generated by extension of at least one of the amplification primer as evidence by Applied Biosystems which teaches the utilization of the TaqMan gene expression master mix cited by Almeida.  The ordinary artisan would have been motivated to utilize an OpenArray real-time PCR system based on the advantages taught by Almeida that the OpenArray real-time PCR system combines the high throughput performance of a microarray with the sensitivity and specificity of real-time quantitative PCR (page 139, last 3 lines of the first full paragraph of column 1).
	Regarding claim 267, Almeida teaches wherein at least two different target sequences  as recited in the Table 1 at pages 140 and Figures 1 and 2).

	Regarding claim 275, Almeida teaches wherein the support includes between at least  10 reaction cites containing different amplification products (page 139).
	Regarding claim 276, Almeida teaches wherein the 56 amplicon representing 51 genes were analyzed using the OpenArray  real-time PCR system (see page 139-140).  Based on the teachings of Almeida in view of Applied Biosystems (see pages 3-6), the OpenArray would inherently encompass at least two reaction site each containing a pair of amplification primers configured to amplify at least 51 different corresponding target sequences.   

 12.	Claims 266-267 and 274-276 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigorenko et al {Grigorenko, used interchangeably herein} (The Journal of Molecular Diagnostics, vol. 16, no. 1, pages 136-144, January 2014) in view of Drexler et al {Drexler, used interchangeably herein} (PLOS Medicine, vol. 6, no. 2, e1000031, pages 0210-0220, February 2009).
	Regarding claim 266, Grigorenko teaches et al teach an array comprising  a support containing a plurality of reaction sites located upon the support; each of the plurality of reaction sites containing: 3First Named Inventor: LI. KellyAppl. No.: Unassigned(i) a control nucleic acid molecule containing a plurality of different target sequences, ii) an amplification primer pair configured to amplify a corresponding target sequence (see abstract, page 138 and 139). Grigorenko et al teach the following: 
Trypanosoma cruzi) to 10,000 cells/mL (Escherichia coli). These results represent a proof of concept that indicated the BBP OpenArray platform in combination with Taqman chemistry may provide a multiplex real-time PCR pathogen detection method that points the way for a next-generation platform for infectious disease testing in blood (abstract).
	Grgorenko teaches the panel for detection of BBPs consisted of primers and Taqman probes for viral, bacterial, and parasitic targets (Tables 1 and 2) designed for this study. A proprietary algorithm was applied for a subset of Taqman assays designed by Life Technologies Corp. This algorithm evaluates a set of optimal assays, considering criteria of melting temperature and nucleotide composition of primer-pair combinations. The algorithm selects the assays with highest specificity, based on nucleic acid sequence comparison of assay primers and probes with genomic sequences from other closely related species. Based on sequence comparison, the assay with the highest mismatch score with other organisms was chosen, which minimizes the possibility of generation of false-positive results during the testing. Primers and probes designed by 
	The reference further teaches the following on page 138 and 139: The OpenArray technology is based on a metal plate the size of a microscope slide that has been photolithographically patterned and etched to form a rectilinear array of 3072 through-holes, organized in 48 subarrays with 64 through-holes each. Each through-hole is loaded with individual Taqman assays and contains 33 nL of PCR mixture. cDNA and genomic DNA samples were tested on custom BBP OpenArray plates containing 18 Taqman assays spotted in triplicate. Genomic DNA or cDNA (1.2 μL of each) was mixed with 1.3 μL of PCR-grade water and 2.5 μL of Taqman OpenArray real-time PCR master mix Then, the reaction mixture was dispensed on a BBP OpenArray plate using the automated sample loading system Accufill. Real-time PCR occurred in an OpenArray custom computer-controlled imaging thermal cycler under software control, where imaging data for up to 9216 individual reaction wells (three plates) were collected during 40 cycles of PCR.   See also page 140, first paragraph under “Results” which teaches a custom BBP OpenArray was assembled with 18 primer and probe sets (designated assays for simplicity) with two assays for each target pathogen except HIV, which had three assays. Each subarray of 64 through-holes contained the 18 assays in triplicate. In each experiment, specimens were loaded in multiple subarrays to achieve a high level of replicates for each assay.
	 

	Drexler teach  reaction mixtures for quantification of HCV viral load by RT-PCR.  Drexler et al teach primer pair and gene-specific probes that are detectably labeled (see page 0212, 1st paragraph under “Quantification of HCV viral load by X-tail RT-PCR”).   
	It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the OpenArray of Grigorenko comprise primer pairs to amplify a corresponding target and a detectably labeled probe configured to hybridize to a nucleic acid sequence (amplicon) generated by extension of at least one of the amplification primer as evidence by Drexler.  The ordinary artisan would have been motivated to utilize an OpenArray real-time PCR system based on the advantages taught by Grigorenko et al that the BBP OpenArray platform in combination with Taqman chemistry may provide a multiplex real-time PCR pathogen detection method that points the way for a next-generation platform for infectious disease testing in blood (abstract).
	Regarding claim 267, Gringorenko teaches wherein at least two different target sequences  as recited in the Table 1 at pages 139-140 (see Tables 3-6).
	Regarding claim 274, Gringorenko teaches wherein at least one of the reaction sites includes an amplification product (page 138, last two lines of the last paragraph of col. 2).
	Regarding claim 275, Gringorenko teaches wherein the support includes between at least  10 reaction cites containing different amplification products (see page 139).


 Prior Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dhingra et al (US 2020/0131563, effective filing date June 16, 2017) teach at paragraph [0317] a compositions, kits, and systems for reducing nucleic acid damage and/or for fragmenting nucleic acids and/or for preparing a control nucleic acid, which includes sequencing control nucleic acids. In some embodiments, a sequencing platform that employs sequence-by-synthesis includes attaching a plurality of polynucleotides to a support (e.g., immobilized polynucleotides). The control nucleic acids can include an adaptor having a universal capture sequence (e.g., universal amplification sequence), and the support can include capture primers attached thereon. The control nucleic acids can be deposited onto the support. The control nucleic acids can be attached to the support by binding/hybridizing the universal capture sequence of the control nucleic acids to the capture primer on the support. The plurality of control nucleic acids can be covalently attached to the support via the bridge amplification reaction. The support can be a part of a flowcell, and the support includes a substantially planar surface, grooves or a plurality of wells (e.g., microwells or nanowells) arranged in an array. A sequencing reaction site includes any site on the . 

Conclusion
14.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637